Citation Nr: 1750513	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for mixed type headaches.

2.  Entitlement to an initial compensable rating for left Bell's palsy.

3.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable rating for right inguinal hernia repair.

5.  Entitlement to an initial compensable rating for residuals of pituitary adenoma.

6.  Entitlement to an initial compensable rating for scars of the right and left breast.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Johnathan M. Bruce, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to July 1976 and from February 1991 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, November 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The RO granted service connection for mixed-type headaches in a November 2011 rating decision and assigned a noncompensable rating effective November 1, 2009.  In June 2012, within the one-year appeal period, the Veteran filed correspondence requesting an increased rating for headaches.  The Board interprets this correspondence as a Notice of Disagreement with the initial rating assigned for the Veteran's service-connected headache disability.  38 C.F.R. § 20.201 (2012) (defining a Notice of Disagreement as a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination of an AOJ and a desire to contest the result).  

During the appeal period, the RO increased the rating for the Veteran's hiatal hernia disability from 0 percent to 10 percent disabling, effective November 1, 2009.  

The issues of entitlement to higher ratings for headaches, Bell's palsy, hiatal hernia with GERD, inguinal hernia, residuals of pituitary adenoma, scars of the right and left breast and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's headache disorder has been productive of at least headaches with characteristic prostrating attacks occurring on an average once a month over last several months.

2.  The Veteran's left Bell's palsy has been productive of symptoms that more nearly approximate moderate incomplete paralysis of the seventh (facial) cranial nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of at least 30 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for an initial rating of at least 10 percent for left Bell's palsy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a Diagnostic Code 8207 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial compensable rating for his mixed-type headaches.  The Board finds that an initial rating of at least 30 percent is warranted throughout the appeal period, based on the Veteran's reported symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's mixed-type headaches have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under DC 8100, headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  

The evidence of record shows that the Veteran is entitled to a rating of at least 30 percent.  At the July 2010 VA examination, he reported having weekly recurring headaches with prostrating attacks of a portion of these headaches.  He described the headaches as oppressive pain in the frontal area with associated nausea, photophobia and phonophobia.  During the September 2012 VA examination, the Veteran reported migraines with visual changes, pressure-like, through the head.  He stated that during these headaches he lies down, covers his eyes, and takes over-the-counter pain medication.  At the July 2015 VA examination he reported experiencing pulsating or throbbing head pain on both sides that is worse with activity.  He reported experiencing nausea, sensitivity to light and changes in vision.

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted throughout the appeal period.  Although the VA examiners found that the Veteran did not have characteristic prostrating attacks, the Veteran reported experiencing phonophobia or photophobia, pulsating or throbbing pain, visual changes, and stated that he took pain medication and would lie down.  He also reported that these headaches occur weekly.  Thus, the Board finds that during the appeal period he has exhibited headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, and as such, an initial rating of at least 30 percent is warranted.  

The Veteran also seeks a compensable rating for service-connected left Bell's palsy.  His left Bell's palsy is rated under DC 8207 relating to paralysis of the seventh cranial nerve by the relative loss of innervation of facial muscles.  Under DC 8207, a 10 percent rating is warranted for incomplete, moderate paralysis of the seventh (facial) cranial nerve.  A 20 percent rating is warranted for incomplete, severe paralysis and a 30 percent rating is warranted for complete paralysis.  A note to 38 C.F.R. § 4.124a relating to the Schedule of Ratings for neurological conditions and convulsive disorders states that disability from the included diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  

The Board finds that an initial rating of at least 10 percent is warranted throughout the appeal period.  During the February 2010 VA examination the Veteran reported continuing facial paralysis after surgery to remove a pituitary adenoma.  He also reported fatigue with occasional frontal discomfort after each meal.  The July 2010 VA examiner noted that the Veteran demonstrated cranial nerve abnormality with left mild nasolabial flattening.  The Board finds that this reported impairment of motor and sensory function more nearly approximates moderate incomplete paralysis of the seventh cranial nerve and as such, a 10 percent rating is warranted throughout the appeal period.  


ORDER

An initial rating of at least 30 percent for headaches is warranted, subject to the law and regulations governing the payment of VA monetary benefits.

An initial rating of at least 10 percent is warranted for left Bell's palsy, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that the remaining claims, including a rating in excess of 30 percent for headaches and a rating in excess of 10 percent for left Bell's palsy, must be remanded for further development.  The Veteran's VA medical records show that after the most recent VA examination, he was prescribed medication for his migraines.  The Board finds this is evidence of worsening and that a new VA examination must be provided.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran reported that he is in receipt of Social Security Disability benefits.  See May 2013 Correspondence.  His Social Security Administration records should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

The Veteran's VA records show that he has continued to receive treatment for his service-connected disabilities; however, the most recent VA records are from November 2016.  All outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  The Veteran should also be provided new VA examinations addressing the current severity of his symptoms and considering the newly obtained records.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

This issue of entitlement to TDIU is remanded as inextricably intertwined with the increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As this matter is being remanded, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records and ask the Veteran to identify any private medical records he would like considered in connection with his appeal.  Make attempts to obtain all identified records after obtaining authorization.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his the nature, extent and severity of his disorders and the impact of his service-connected disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Ask the Veteran to complete the VA Form 21-8940 Application for Increased Compensation Based on Unemployability.

5.  Schedule the Veteran for the appropriate VA examinations to determine the current nature and severity of his headache, hiatal hernia with GERD, inguinal hernia, left Bell's palsy, residuals of pituitary adenoma, and scars disabilities.  The file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

6.  Then readjudicate the appeal, including the Veteran's claim of entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


